Citation Nr: 1747112	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis with effusion prior to February 13, 2017, and an evaluation in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral spine arthritis at L5-S1 prior to May 9, 2013, and an evaluation in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for right sciatic nerve, associated with lumbosacral spine arthritis at L5-S1, from February 13, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

On May 12, 2011, the Veteran testified at a Travel Board hearing held in Las Vegas, Nevada, before the undersigned.  A transcript of the hearing has been associated with the record.

In February 2013, the Board remanded the issues of entitlement to increased ratings for left knee osteoarthritis and lumbosacral spine arthritis, and entitlement to service connection for a bilateral hip disorder to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In June 2013, the AOJ granted service connection for left hip and right hip arthritis.  As this is a full grant of benefits, the issue of entitlement to service connection for a bilateral hip disorder is no longer before the Board. 

In December 2016, the Board remanded the issues of entitlement to increased ratings for left knee osteoarthritis and lumbosacral spine arthritis to the AOJ for additional evidentiary development.

The Veteran submitted additional evidence with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to higher evaluations for lumbosacral spine arthritis at L5-S1 and right sciatic nerve are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The left knee osteoarthritis with effusion prior to February 13, 2017, has been manifested by painful motion, without occasional incapacitating exacerbations. 

2.  The left knee osteoarthritis with is manifested by limitation of weight bearing flexion to 40 degrees and weight bearing extension to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no greater, based on limitation of left knee flexion are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5258, 5260, 5261 (2016).

2.  The criteria for a separate 10 percent evaluation, but no greater, based on limitation of left knee extension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties. see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records (STRs) and treatment records for the Veteran.

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2 (2016).  There is no evidence of an increased severity of the disabilities since the most recent VA examinations in February 2017.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) noted that the final sentence of 38 C.F.R. 
§ 4.59 (2016) requires VA examinations for disabilities rated on the basis of limitation of motion to include certain specific findings.  However, in Vilfranc v McDonald, 28 Vet. App. 357, 361 (2017), the Court subsequently held that 38 C.F.R. 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as in this case, the claimant already has a compensable level of limitation of motion.

Pursuant to the Board's February 2013 and December 2016 remand directives, the AOJ obtained treatment records, afforded the Veteran recent VA examinations, and issued supplemental statements of the case.  There has been no contention that there is a need for further action to comply with the remand directives.

Analysis

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Prior to February 13, 2017, the Veteran is in receipt of a 10 percent for left knee osteoarthritis under 38 C.F.R. § 4.71a, DCs 5010 and 5260.  Since February 13, 2017, the Veteran has been in receipt of a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, DCs 5003 and 5258.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.
When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DC 5003.
When there is limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Here, the appropriate limitation of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  38 C.F.R. § 4.71a; VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under DC 5257.  38 C.F.R. § 4.71a; see Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran was afforded a VA examination in January 2009.  Upon examination, the right knee lacked 16 degrees of full extension and had flexion to 93 degrees.  The left knee extended fully to 0 degrees and flexion to 132 degrees.  Function was limited bilaterally by pain and lack of endurance.

In March 2011, the Veteran was afforded another VA examination.  The Veteran endorsed swelling of the bilateral knees and instability of the right knee.  Flexion of the right knee was from 10 degrees to 95 degrees and flexion of the left knee was from 0 degrees to 100 degrees.  The Veteran lacked 10 degrees of full extension of the right knee.  However, left knee extension was normal.  Repetitive movement of the right and left knee caused no additional loss of range of motion.  She was unable to stand longer than 20 minutes and walking was limited to 200 feet.  There was no excessive looseness or laxity of the left knee.  The left knee was stable.

In May 2013, the Veteran underwent a VA knee examination.  Range of motion testing for the right knee indicated flexion to 120 degrees with pain at 100 degrees; and, extension with zero degrees with pain beginning at zero degrees.  Range of motion testing for the left knee indicated flexion to 110 degrees with pain at 105 degrees; and extension to zero degrees with pain at zero degrees.  Repetitive use testing did not affect the Veteran's ranges of motion.  Stability testing for the left knee was normal.  Flare-ups did not impact the function of the Veteran's knees.

In February 2017, the Veteran underwent her most recent VA examination.  Range of motion testing for the right knee indicated flexion from 20 degrees to 90 degrees and extension from 90 to 20 degrees.  Left knee range of motion testing indicated flexion from 10 degrees to 105 degrees and extension from 105 degrees to 10 degrees.  There was evidence of pain on weight bearing with localized tenderness.  After repetitive use testing, the Veteran's right knee had flexion from 20 degrees to 65 degrees and extension from 65 degrees to 20 degrees.  However, there was no additional functional loss of range of motion for the left knee after repetitive use testing.  There was no instability of the left knee.  X-ray studies indicated a small joint effusion with no signs of acute fracture or dislocations.  Based on the Veteran's history, current complaints, radiographic studies, and physical examination, the VA examiner found that the Veteran's left knee disability was moderately severe.  On weightbearing, the Veteran's left knee extension/flexion was from 10 degrees to 40 degrees and flexion/extension was from 40 degrees to 10 degrees.  However, the Veteran was unable to walk or stand erect due to back and knee pain associated with radicular pain.
 
The Board will begin by discussing the 10 percent evaluation currently assigned for the for left knee osteoarthritis with effusion prior to February 13, 2017.

The Veteran is currently receiving 10 percent for her left knee under DC 5003, for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  In order to warrant a higher 20 percent rating under DC 5003, the evidence must establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The Board finds that the evidence of record does not establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations to warrant a higher 20 percent rating prior to February 13, 2017.  38 C.F.R. § 4.71a, DC 5003.  Throughout the appeal, the Veteran has reported pain in her left knee.  However, at no time during the appeal has the Veteran reported that she has been incapacitated by her left knee, and the medical evidence also does not document such occurrences.  For instance, the May 2013 VA examination report indicated that flare-ups did not impact the function of the Veteran's left knee.  The evidence does not support occasional incapacitating exacerbations of the left knee to warrant a higher 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, since February 13, 2017, the Veteran has been in receipt of the highest evaluation available under DC 5003.  Therefore, a higher evaluation is not warranted under this DC.  38 C.F.R. § 4.71a.

Under DC 5258, since February 13, 2017, the Veteran has been in receipt of the highest evaluation available under DC 5258.  Therefore, a higher evaluation is not warranted under this DC.  38 C.F.R. § 4.71a.

With respect to limitation of motion, the record prior to February 13, 2017 does not contain objective evidence of limitation of flexion of the left knee to 45 degrees or less or limitation of extension of the left knee to 10 degrees or more to warrant a compensable disability rating under the appropriate limitation of motion codes for the knee.  Thus, the documented ranges of motion of the left knee are not sufficient to warrant a compensable disability rating under the the appropriate DCs for the knee prior to February 13, 2017.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  

However, as shown above, the only examination that considered the Veteran's range of motion during weight bearing is the February 2017 compensation and pension examination that found flexion limited to 40 degrees and extension limited to 10 degrees.  These findings are consistent with a 20 percent evaluation for limitation of flexion under DC 5260 and a 10 percent evaluation for limitation for limitation of extension under DC 5261.  As separate evaluations of the Veteran's disability based on limitation of motion are warranted and rating under DCs 5260 and 5261 would result in a higher award to the Veteran, the Board concludes that evaluation of the Veteran's left knee disability under DCs 5260 and 5261 rather than DC 5258 is appropriate.  

In this regard, assigning separate evaluations based on limitation of function under 5260 and 5261 and meniscus impairment under DC 5258 would result in impermissible pyramiding under 38 C.F.R. § 4.14 as the criteria under DC 5258 contemplates painful motion.  

The Board acknowledges that the February 2017 VA examination is the first documented evidence of limitation of motion from 10 degrees to 40 degrees.  However, the Board notes that all prior examinations were inadequate to the extent that they did not include testing under weight bearing circumstances.  Given the consistency of the Veteran's complaints and the consistency of the non-weight bearing range of motion findings, the Board will give the Veteran the benefit of the doubt and conclude that the limitation of weight bearing range of motion have been present throughout the appeal period.  

Finally, the Veteran is not entitled to a separate disability rating under DC 5257 as the evidence does not show any subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.  The examination reports indicated normal left knee stability.  The Veteran is not entitled to a separate disability rating under DC 5257 for slight recurrent subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.  

The remainder of the DCs pertaining to the knee and leg also do not justify a higher disability rating for the service-connected left knee disability.  38 C.F.R. § 4.71a.

DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  38 C.F.R. § 4.71a.

Under DC 5259, the Veteran is already in receipt of the maximum schedular disability rating of 10 percent.  Therefore, higher evaluations are not warranted under this DC.  38 C.F.R. § 4.71a.

DC 5262 describes malunion or nonunion of the knee.  This code has not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's knee or dislocated cartilage documented.  X-ray studies included in the February 2017 VA examination report indicated a small joint effusion with no signs of acute fracture or dislocations.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify higher disability ratings for the service-connected left knee disability.  38 C.F.R. § 4.71a, DCs 5262 and 5263.

Based on the foregoing, the Board concludes that assignment of a 20 percent rating based on limitation of weight bearing flexion and separate 10 percent rating based on limitation of weight bearing extension are warranted throughout the period on appeal.  The Board has considered the Veteran's complaints of pain in the left knee. 
However, the lay and objective medical evidence does not show that her symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5260 or 5261.  38 C.F.R. § 4.71a.  The Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain.  See Mitchell, 25 Vet. App. at 32.  The Board acknowledges that the Veteran is competent and credible to provide lay statements regarding the severity of her left knee disability.  However, the Board finds that the VA examinations are of more probative value than the Veteran's lay statements.  The VA examination reports were prepared by medical professionals and were based upon interviews with the Veteran, examinations, reviews of the record, and the examiners' medical expertise.

Accordingly, affording the Veteran the benefit of the doubt, a 20 percent rating based on limitation of weight bearing flexion and separate 10 percent rating based on limitation of weight bearing extension are warranted throughout the period on appeal.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A 20 percent rating, but no greater, based on limitation of weight bearing flexion is warranted throughout the period on appeal is granted.

A 10 percent rating, but no greater, based on limitation of weight bearing extension 
is warranted throughout the period on appeal is granted
.

REMAND

In February 2017, the Veteran was afforded her most recent VA back examination.  However, the Veteran underwent a back surgery in July 2017.  Based upon the forgoing, the Board finds that the new VA examinations are warranted to determine the current severity of the Veteran's service-connected lumbosacral spine arthritis at L5-S1 and right sciatic nerve.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination by a medical doctor with the appropriate expertise to ascertain the severity of the lumbosacral spine arthritis at L5-S1, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA neurological examination by a medical doctor with the appropriate expertise to ascertain the severity of the right sciatic nerve.  The examiner must review the claims file and should note that review in the report.  

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determination remains adverse, she and her representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


